34 F.3d 1067
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Richard FLORES, Defendant Appellant.
No. 93-7086.
United States Court of Appeals, Fourth Circuit.
Submitted August 9, 1994.Decided August 19, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  W. Earl Britt, District Judge.  (CR-91-52-BR, CA-93-64-BR).
Richard Flores, Appellant Pro Se.
Christine Witcover Dean, Assistant United States Attorney, Raleigh, NC, for Appellee.
E.D.N.C.
AFFIRMED.
Before HALL and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Flores, Nos.  CR-91-52-BR;  CA-93-64-BR (E.D.N.C. Sept. 17, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 While the Government's submission of its motion for summary judgment required that notice and an opportunity to respond be given to the plaintiff pursuant to  Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir.1975), we find that the failure of the district court to issue such notice was harmless error in this case